Title: To Benjamin Franklin from Robert Morris, 2 January 1783
From: Morris, Robert
To: Franklin, Benjamin



Sir,Office of Finance 2 January. 1783.
  —Circular—
The Bearer of this Letter is the Chevalier de Chattelleux who sets off to Morrow Morning, for France. There are many Things which I am desirous of communicating to you but which I have not now sufficient Time to commit to Paper and still less to put in Cypher. I have therefore entered very much into the Detail of our Situation with Genl. Chattelleux and requested him to communicate to you the Result. His attentive Observation in this Country will also enable him to place before you a more complete State of it than could easily be written as he will be able to Answer Questions which might not even suggest themselves to me.
I am Sir with sincere Respect and Esteem Your most obedient and humble Servant
RM
His Excelly. Benja. Franklin and John Jay Esqr.
